Exhibit SUPPLEMENTAL AGREEMENT NO. 22 to Purchase Agreement No. 2910 between THE BOEING COMPANY and GAC INC. Relating to Boeing Model 737-8EH Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of the day of 2013, by and between THE BOEING COMPANY, a Delaware corporation with its principal offices in the City of Seattle, State of Washington, USA (Boeing), and GAC INC., a company organized under the laws of the Cayman Islands (Buyer); W I T N E S S E T H : WHEREAS, Boeing and Buyer entered into Purchase Agreement No. 2910, dated 17 May 2004, as amended and supplemented (the Agreement) relating to the purchase and sale of fifteen (15) Boeing Model 737-8EH aircraft; and WHEREAS, Buyer and Boeing now wish to amend certain terms and conditions associated with the Agreement, and WHEREAS, Boeing and Buyer have agreed to amend the Agreement to incorporate Buyer’s decision [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], WHEREAS, Boeing and Buyer have also agreed to amend the Agreement to incorporate certain other changes as may be described herein; NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties agree to amend the Agreement as follows: PA2910 1 GOT SA-22 1. Table of Contents . Remove and replace, in its entirety, the Table of Contents with a new Table of Contents (attached hereto) to reflect the incorporation of this Supplemental Agreement No. 22 (SA-22) into the Purchase Agreement. 2. Tables. Remove and replace Table 5 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 5 (attached hereto) in order to incorporate Customer and Boeing agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Remove and replace Table 6 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 6 (attached hereto) in order to incorporate Customer and Boeing agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Remove Table 10 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , in order to incorporate Customer and Boeing agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Remove and replace Table 11 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 11 (attached hereto) in order to incorporate Customer and Boeing agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Remove and replace Table 13 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 13 (attached hereto) in order to incorporate Customer and Boeing agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Remove and replace Table 14 to Purchase Agreement No. 2910, Aircraft Delivery, Description, Price and Advance Payments , with the new Table 14 (attached hereto) in order to incorporate Customer and Boeing agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 3. Exhibits. Remove and replace the Supplemental Exhibit No. BFE1, Buyer Furnished Equipment Variables , with a new Supplemental Exhibit No. BFE1 (attached hereto) in PA2910 2 GOT SA-22 order to incorporate the delivery position deletions from Table 5, Table 6, Table 10, Table 11, Table 13 and Table 14 4. Definitive Agreement Payment [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 5. Confidential Treatment. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. PA2910 3 GOT SA-22 The Purchase Agreement, Exhibits and Letter Agreements shall be deemed amended to the extent herein provided and as so amended shall continue in full force and effect. In the event of any inconsistency between the above provisions and those provisions contained in the Purchase Agreement, the terms of this Supplemental Agreement will govern and control. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY By Its Attorney-In-Fact GAC INC. By By Its Its Witness Witness PA2910 4 GOT SA-22 TABLE OF CONTENTS SUPPLEMENTAL AGREEMENT NUMBER ARTICLES 1. Quantity, Model and Description 2. Delivery Schedule 3. Price 4. Payment 5. Miscellaneous TABLE 1. Aircraft Information Table 1 (Block 1 aircraft) SA-13 2. Aircraft Information Table 2 (Block 2 aircraft) SA-19 3. Aircraft Information Table 2-A (Block 2-A aircraft) SA-19 4. Aircraft Information Table 3 (Block 3 aircraft) SA-11 5. Aircraft Information Table 4 (Block 4 aircraft) SA-19 6. Aircraft Information Table 5 (Block 5 aircraft) SA-22 7. Aircraft Information Table 6 (Block 6 aircraft) SA-22 8. Aircraft Information Table 7 (Block 7 aircraft) SA-14 9. Aircraft Information Table 8 (Block 8 aircraft) Deleted SA-21 10. Aircraft Information Table 9 (Block 9 aircraft ) Deleted SA-21 11. Aircraft Information Table 10 (Block 10 aircraft) Deleted SA-22 12. Aircraft Information Table 11 (Block 11 aircraft) SA-22 13. Aircraft Information Table 12 (Block 12 aircraft) SA-18 14. Aircraft Information Table 13 (Block 13 aircraft) SA-22 15. Aircraft Information Table 14 (Block 14 aircraft) SA-22 EXHIBIT A. A. Aircraft Configuration – Block 1 & 2 SA-19 A-1. Aircraft Configuration – Block 2-A SA-19 A-2. Aircraft Configuration – Block 3 & 4 SA-19 A-3. Aircraft Configuration – Table 7 (737-700) SA-14 A-4. Aircraft Configuration – Block 5 & 6 SA-19 A-5. Aircraft Configuration – Block 8 – 11 & Block 13 SA-19 A-6. Baseline 737-700 Aircraft Configuration – Table 12 SA-18 A-7. Baseline 737-800 Aircraft Configuration – Table 14 SA-21 B. Aircraft Delivery Requirements and Responsibilities SUPPLEMENTAL EXHIBITS AE1. Escalation Adjustment/Airframe and Optional Features SA-5 BFE1. BFE Variables SA-22 CS1. Customer Support Variables EE1. Engine Escalation/Engine Warranty and Patent Indemnity SLP1. Service Life Policy Components PA2910 i GOT SA-22 SUPPLEMENTAL LETTER AGREEMENTS AGREEMENT NUMBER 2910-01 Customer Software 2910-02 Spares – Flight Crew Training Spare Parts Support 2910-03 Spares – Initial Provisioning 6-1162-DME-0706R4 Purchase Rights SA-19 6-1162-DME-0707R1 Advance Payment Matters SA-21 6-1162-DME-0708 Technical Matters 6-1162-DME-0710 Performance Guarantees [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. SA-10 6-1162-DME-0711 Promotional Support 6-1162-DME-0712 Special Matters (canceled & superseded) SA-5 6-1162-DME-0713 Tailored Weight Program 6-1162-DME-0714 Demonstration Flight Waiver 6-1162-DME-0824R2 Special Matters - Table 1-7 Aircraft SA-18 6-1162-DME-0825 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]- Escalation SA-18 6-1162-DME-0841 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]– Advance Payment Matters SA-7 6-1162-DME-0867 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]- Signing of SA-7 SA-7 6-1162- DME-1104 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]Escalation Program SA-21 6-1162- DME-1106R1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-21 6-1162- DME-1107 Promotional Support Agreement - Varig SA-18 6-1162-DME-1111R1 SA-13 - Delayed Advance Payment Due upon Execution SA-14 6-1162- DME-1152 Aircraft Performance Guarantees – Model 737-700 SA-15 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162- DME-1153 Aircraft Performance Guarantees – Model 737-800 SA-15 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162- DME-1162 Special Matters – Table 8-11 & Table 13 Aircraft SA-19 6-1162- DME-1164 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1185 Delayed Delivery of 2010 Aircraft to 2016 SA-16 6-1162- DME-1213 Special Matters – Table 12 Aircraft SA-18 6-1162- DME-1250 Certain Special Matters – Table 13 Aircraft SA-19 6-1162- DME-1271 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-20 6-1162- DME-1272 Special Matters – Table 5 Aircraft Substitution SA-20 6-1162-DME-1274 Option Aircraft SA-21 6-1167- DME-1339 Special Matters – Table 14 Aircraft SA-21 GOT-PA-02910-LA-1209208 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-21 PA2910 ii GOT SA-22 RECORD OF SUPPLEMENTAL AGREEMENTS SA-1 16 July 2004 SA-2 20 January 2005 SA-3 07 March 2005 SA-4 24 March 2005 SA-5 25 July 2005 SA-6 26 August 2005 SA-7 18 November 2005 SA-8 17 February 2006 SA-9 13 March 2006 SA-10 19 October 2006 SA-11 24 October 2006 SA-12 28 February 2007 SA-13 17 December 2007 SA-14 29 September 2008 SA-15 30 April 2009 SA-16 24 September 2009 SA-17 28 October 2009 SA-18 08 July 2010 SA-19 17 September 2010 SA-20 11 February 2011 SA-21 01 October 2012 SA-22 2013 PA2910 iii GOT SA-22 EXHIBIT 10.50 Supplemental Agreement No. SA-21 Table 5 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] GOT - PA-02910 Boeing Proprietary SA-22 54944-1F.TXT Page 1 BUYER FURNISHED EQUIPMENT VARIABLES between THE BOEING COMPANY and GAC INC. Supplemental Exhibit BFE1 to Purchase Agreement Number 2910 P.A. No. 2910 BFE1-GOT
